NUMBER 13-08-00450-CR

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                           IN RE DONALD WAYNE THIELEMAN


                            On Petition for Writ of Mandamus.


                                   MEMORANDUM OPINION

                     Before Justices Rodriguez, Garza, and Vela
                         Per Curiam Memorandum Opinion1

        Relator, Donald Wayne Thieleman, filed a petition for writ of mandamus in the

above cause on July 25, 2008. This petition for writ of mandamus was originally filed in

this Court as a criminal, rather than civil, cause. Based on recent analysis from the Texas

Court of Criminal Appeals, however, we will transfer this matter to our civil cause number

13-08-00631-CV, and will consider it therein. See In re Johnson, No. AP-75,898, slip. op.


        1
          See T EX . R. A PP . P. 52.8(d) (“W hen denying relief, the court m ay hand down an opinion but is not
required to do so.”); T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions).
¶   22   (Tex.   Crim.   App.   Oct.   29,   2008)   (orig.   proceeding),   available   at

http://www.cca.courts.state.tx.us/OPINIONS/HTMLOPINIONINFO.ASP?OPINIONID=17

534. Therefore, this criminal cause is hereby DISMISSED.

                                                                     PER CURIAM

Do not publish. See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and filed
this 12th day of November, 2008.




                                             2